DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a pixel circuit. 
 Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a supply voltage input terminal configured to receive a first supply voltage when the light emitting element emits light, and configured to receive a second supply voltage when the light emitting element performs the light sensing function, a polarity of the first supply voltage is opposite to a polarity of the second supply voltage; a driving circuit comprising a supply voltage input terminal configured to receive a supply voltage; and a light emission driving circuit comprising a driving transistor coupled in series between the supply voltage input terminal and the light emitting element, the driving transistor configured to control connection between the light emitting element and the supply 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Chaji; Gholamreza, US 20140300281 A1, describes a pixel circuit containing a light emission driving circuit and a light sensing driving circuit (see Figs. 2A, 5A), but does not describe a supply voltage input terminal configured to receive a first supply voltage when the light emitting element emits light, and configured to receive a second supply voltage when the light emitting element performs the light sensing function, a polarity of the first supply voltage is opposite to a polarity of the second supply voltage; a driving circuit comprising a supply voltage input terminal configured to receive a supply voltage; and a light emission driving circuit comprising a driving transistor coupled in series between the supply voltage input terminal and the light emitting element, the driving transistor configured to control connection between the light emitting element and the supply voltage input terminal when the light emitting element performs the light sensing function; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael J Eurice/Primary Examiner, Art Unit 2693